Case 0:18-cv-60178-CMA Document 58 Entered on FLSD Docket 10/29/2018 Page 1 of 2




                    U N ITE D STA T ES D IST R IC T C O U R T
                    SO U TH ER N D IST R IC T O F FLO R ID A


JA M ES W SC O TT                          C A SE :18-C V-60178-A LTO N A G Y SELTZE lè

              Plaintff.
                                                                    FILED BY                      .C.
VS

EX PE RIA N IN FO R M AT IO N                                                0CT 26 2913
SOLUTIONS,INC.etaI.,                                                        STEVEN M .LAFIIMORE
                                                                             CLEaKU.S.DISILc'E
                                                                            S.D.OF FLA.FI LAUD.
              Defendants
                             I


                           NOTICE O F NO SETTLEM ENT

       COM ES NOW the Plaintiff,JamesW .Scott,andhereby inform sthe Courtthata

settlementoftheabovecaptioned matterwasthoughtto havebeen reached between Plaintiff,

JamesW .Scott,and DefendantsExperian lnformation Solutions,Ine.and TransUnion, LLC

(Defendants)on September6,2018whenthepartiestiledaNoticeofSettlementwiththeCourt.
gDoc.561Unfortunatelythepartieshavenotbeen abletoagreeonsettlementlanguageasthe
Defendant'ssettlementtermshavedemandedtermsthatfarexceedthescopeofjustreleasing
claimsunderthislawsuit.The Plaintiff,notunwilling to reach an acceptableagreement, expects

thiscaseto rem ain open with theintention ofmoving forward totrialon them erits.




                                                  Respectfully Submitted,


                                                  Jnm es W Scott
                                                  3457 Deercreek Palladian Circle
                                                  DeerfieldBeach,Florida33442
                                                  Jwsscott777@ gmail.com
                                                  954-540-0408 cellphone
Case 0:18-cv-60178-CMA Document 58 Entered on FLSD Docket 10/29/2018 Page 2 of 2




                           C ER TIFICA TE O F SER V IC E

       lhereby certifythaton October26,2018,lfiled the foregoing with theClerk oftheCourt

conventionaly.1also certify thattheforegoingdocumentisbeing sentby USPS to the following:


                                  SER VIC E LIST

Franklin G .C osm en,Jr.
Quintairos,Prieto,W ood& BowerP.A.
9300 S. Dadeland Blvd,4thy-joor
M iami,Florida 33156
Telephone:305-670-1101
Email:fcosmenolqpwblaw.com
CounselforTransU nion


Erika S.W hyte
Florida BarNo.91133
Jones Day
600 BrickellAvenue,Suite 3300
M iam i,FL 33131
Telephone:(305)714-9700
Facsimile: (305)714-9799
ewhyte@jonesday.com
CounselforDefendant
ExperianInformationSolutions,Inc.

                                                        Dated:October26,2018


                                                        Jam esW Scott
